       Case 17-30113 Document 129 Filed in TXSB on 06/08/20 Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                           ENTERED
                                                                                           06/08/2020
IN RE:                                        §
MICHAEL NIELSEN; aka NIELSEN                  §      CASE NO: 17-30113
       Debtor(s)                              §
                                              §      CHAPTER 13

                                 ORDER OF DISMISSAL

The Chapter 13 Trustee has filed a Motion to Dismiss (ECF #125). The debtor is $9,375.00
(3.66 months) in payment arrears to the Chapter 13 Trustee (Trustee website last visited
6/8/2020).

Accordingly, this case is dismissed, without prejudice for non-payment that is prejudicial to
creditors. The debtor may cure the payment arrears within a reasonable period and seek to
vacate this order.

SO ORDERED.

       SIGNED: 06/08/2020.


                                              ___________________________________
                                              Jeffrey P. Norman
                                              United States Bankruptcy Judge




1/1
